DETALED ACTION

Status
This Allowability Notice is in response to the Applicant Request for Continued Examination filed on June 11, 2021.  Claims 1 and 13 have been amended.  Claims 23-26 were previously cancelled.  Claims 27-29 have been added.  Claims 1-22 and 27-29 contain allowable subject matter.  
The examiner has amended newly added claim 28 to correct a minor grammatical error.  Claims 1-22, 27, 29, and examiner amended claim 28 are allowed
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114



A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 11, 2021 has been entered.






EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner is amending newly added claim 28 to correct a minor grammatical error.  Claims 1-22, 27, and 29 are allowable as submitted by applicant for the June 11, 2021 Request for Continued Examination.
The application has been amended as follows: 
Claim 28. (Amended) The system of claim 27, wherein the amount of uncertainty is based at least in part on the traffic condition along the route of travel.

Allowable Subject Matter




Claims 1-22, 27, 29 and examiner amended Claim 28 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
After an extensive search, the examiner found that the available prior art does not disclose a method comprising forming a notification region with the size of the notification region being based on a memory limitation of a mobile device that limits a number of notifications.  The examiner found references disclosing delivering geo-context information notifications/advertisements to a mobile device based on predicted mobile device locations, and generating shaped geo-context information notification regions based on mobile device location, travel, and local information/conditions (See Williams (U.S. Patent Application .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chao (U.S. Patent Application Publication No. 2013/0045751) discloses that a smaller area of interest with a smaller set of relevant points of information advantageously utilizes fewer computing memory resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN J WHITAKER whose telephone number is (313)446-6555.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J. J. W./
Examiner, Art Unit 3622
June 19, 2021
                                                                                                                                                                                                   /ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622